Exhibit 99.1 YM BIOSCIENCES ANNOUNCES COLLABORATION WITH UNIVERSITY OF TORONTO FOCUSED ON DEVELOPMENT OF NOVEL RADIONUCLIDE-CONJUGATED ANTIBODY MOLECULE Collaboration utilizes antibodies selectively targeting cancer cells combined with nuclear delivery technology developed at University of Toronto MISSISSAUGA, Canada-January 11, 2010 -YM BioSciences Inc. (NYSE Amex:YMI, TSX:YM) today announced results of a collaboration with researchers at the University of Toronto for the development of highly potent antibody-radionuclide conjugates for use in the treatment of cancer. The approach has successfully concluded its first series of proof-of-principle experiments establishing promise for future development and application. The first antibody conjugate is nimotuzumab coupled to a radionuclide, indium-111, and a cell-nucleus delivery system developed in the laboratory of Dr. Raymond Reilly, Professor, Leslie Dan Faculty of Pharmacy at the University of Toronto. “Nimotuzumab is ideal for conjugation to potent compounds with a high cytotoxic activity such as the radionuclide used in this initial experiment in which it is combined with a cell-nucleus delivery system, or targeted radiotherapy, because of nimotuzumab's demonstrated attribute of selecting for antigen over-expression," said David
